



EXHIBIT 10.1


ESCROW AGREEMENT


This ESCROW AGREEMENT (this “Agreement”) is entered into as of March 22, 2017 by
and among Curis Royalty LLC (“Borrower”), HealthCare Royalty Partners III, L.P.
(“Lender”), Curis, Inc. (“Parent”), and Boston Private Bank and Trust Company
(“Bank”), as Escrow Agent (“Escrow Agent”).


WITNESSETH:


WHEREAS, Escrow Agent has been advised that Borrower is a party to that certain
Credit Agreement, dated as of March 6, 2017, among Borrower, Lender and Parent
(the “Credit Agreement”), and it is a condition to the effectiveness of the
Credit Agreement that the parties execute and deliver this Agreement;


WHEREAS, Escrow Agent has agreed to act as escrow agent in connection with the
Credit Agreement on the terms and conditions set forth in this Agreement; and


WHEREAS, Borrower has granted to Lender a first-priority security interest and
lien on, to the extent of Borrower’s interest therein, the Escrow Account (as
defined below) and the Escrow (as defined below), and in connection with such
security interest and lien, Escrow Agent has agreed to only comply with
instructions originated by Lender in connection with this Agreement, the Escrow
Account and Escrow and without any further consent from Borrower or Parent.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:


(1)    Capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings given to such terms in the Credit Agreement, a
fully executed copy of which has been delivered to Escrow Agent on or before the
date hereof.


(2)    Borrower and Lender hereby appoint on the date hereof Bank to serve as
Escrow Agent hereunder, and Bank hereby agrees on the date hereof to serve as
Escrow Agent hereunder. Escrow Agent agrees to serve as Escrow Agent hereunder
indefinitely until Escrow Agent resigns or is discharged as escrow agent in
accordance with Section 11 or this Agreement terminates pursuant to a written
termination notice to the Escrow Agent pursuant to Section 19.





--------------------------------------------------------------------------------







(3)    (a) On or prior to the Effective Date, Escrow Agent shall establish a
non-interest bearing deposit account with Bank entitled “Boston Private Bank &
Trust Company, as escrow agent pursuant to the Escrow Agreement” (the “Escrow
Account”). The Escrow Account shall be a “deposit account” (as defined in
Section 9-102(a)(29) of the Code). All funds held in or credited to the Escrow
Account that are not Excluded Collateral (as that term is defined in the Credit
Agreement) shall be held for the exclusive benefit of Lender, and shall be
applied and disbursed only as provided herein. All such funds shall be held in
or credited to the Escrow Account until disbursed or paid in accordance with the
terms hereof. Escrow Agent shall segregate the funds held in or credited to the
Escrow Account from its other funds held as an agent or in trust.


(b) Escrow Agent shall deposit in the Escrow Account any funds it receives from
Genentech. Lender agrees to provide Escrow Agent with specific instructions with
respect to any deposits to be held in the Escrow Account. Any and all amounts
deposited in the Escrow Account that are not Excluded Collateral (as that term
is defined in the Credit Agreement) shall be referred to herein as the “Escrow”.


(4)    (a) Escrow Agent shall provide Lender, Parent and Borrower with
electronic access to view the balance of the Escrow Account, without any right
or ability to make or authorize any electronic transfers or instructions with
respect to said Escrow Account.
 
(c) All income earned, including gains, on the Escrow Account, if any, shall be
treated as income or gain to Borrower for Tax purposes.


(5)    Escrow Agent will disburse any portion of or all the funds held in the
Escrow Account from time to time as may be designated in a written notice (a
“Disbursement Instruction”) duly executed and delivered by Lender, which such
Disbursement Instruction shall indicate the amount of such funds to be
transferred, the date such funds are to be transferred (the “Fund Transfer
Date”) and the account or name and address to which the funds are to be
delivered. If the Lender desires the funds to be delivered in immediately
available funds, the Disbursement Instruction shall provide such wire
instructions as the Escrow Agent may require. If wire instructions are not
provided, the Escrow Agent shall provide the funds by bank check delivered to
the address or addresses set forth in the Disbursement Instruction. The Funds
Transfer Date shall be not less than two (2) Business Days after the receipt by
Escrow Agent of such Disbursement Instruction. On the Funds Transfer Date set
forth in the Disbursement Instruction, the





--------------------------------------------------------------------------------





Escrow Agent shall disburse the funds from the Escrow Account as set forth in
the Disbursement Instruction.


(6)    Each of Escrow Agent, Parent and Borrower acknowledges that Borrower, by
the security granting provisions in the Credit Agreement, has granted to Lender
a first-priority security interest and lien on the Escrow Account and the Escrow
to the extent of Borrower’s interest therein.


(7)    It is understood and agreed, further, that Escrow Agent shall:


(a) be under no duty to enforce or collect any payment of any amounts which are
to be paid to and held by it hereunder;


(b) be under no duty to accept funds, checks, drafts or instructions for the
payment of money from anyone other than Genentech or Lender or to give any
receipt therefore except to Genentech or Lender, as applicable;


(c) have no liability for following the instructions herein or expressly
provided for, including Disbursement Instructions issued pursuant to Section 5;


(d) promptly notify Borrower, Parent and Lender if the amount deposited in the
Escrow Account is less than any amount set forth in any Disbursement Instruction
provided by Lender pursuant to Section 5;


(e) only be responsible for: (i) depositing in the Escrow Account funds
delivered to Escrow Agent by Genentech pursuant to this Agreement, and (ii)
disbursing and transferring funds from the Escrow Account in accordance with the
instructions herein or expressly provided for, including Disbursement
Instructions issued pursuant to Section 5; and


(f) only comply with instructions (including any Disbursement Instruction)
originated by Lender without any further consent from Borrower or Parent.


(8)    The duties and responsibilities of Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement, and Escrow Agent
undertakes to perform only such duties as are expressly set forth herein. No
further duties or responsibilities of Escrow Agent shall be implied. Escrow
Agent shall not be bound by the Credit Agreement or have any duties thereunder.
In the event that Escrow





--------------------------------------------------------------------------------





Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions from Lender (including any Disbursement Instruction) or from any
other Person with respect to the Escrow which, in the opinion of Escrow Agent,
are in conflict with or do not strictly comply with the provisions of this
Agreement, it shall be entitled, without liability to Borrower, Parent, Lender
or any other Person, to refrain from taking any action other than to safely keep
the Escrow in the Escrow Account until it shall be directed otherwise in writing
by Lender or by a final order of a court of competent jurisdiction or
arbitrator.


(9)    Escrow Agent may rely and shall be protected in acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties. Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such notice, instruction,
request or other document. The Escrow Agent shall have no duty to solicit any
payments that may be due it hereunder.


(10)    Escrow Agent shall not be liable to Borrower, Parent, Lender or any
other Person, including any academic institution to whom royalties are due and
payable under the Existing License Agreement, for any action taken or omitted by
Escrow Agent unless a court of competent jurisdiction by a final, non-appealable
order, determines that any loss incurred by Borrower, Parent, Lender or any
other Person, including any academic institution to whom royalties are due and
payable under the Existing License Agreement, was caused by Escrow Agent’s
willful misconduct or gross negligence. In the administration of the Escrow
Account hereunder, Escrow Agent may execute any of its powers and perform its
duties hereunder directly or through agents or attorneys and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. Notwithstanding anything to the contrary contained in this Agreement, Escrow
Agent shall not be liable for anything done, suffered or omitted by it in
accordance with the advice or opinion of any such counsel, accountants or other
skilled persons unless a court of competent jurisdiction by a final,
non-appealable order determines that a loss suffered by Borrower, Parent, Lender
or any academic institution to whom royalties are due and payable under the
Existing License Agreement was caused by Escrow Agent’s gross negligence or
willful misconduct.


(11)    Escrow Agent may resign from its duties and obligations hereunder by
giving not less than thirty (30) days’ notice in writing of such resignation or
may be removed by Lender at any time upon written notice to Escrow Agent by
Lender. In the event of resignation or discharge of Escrow Agent, Lender shall
appoint a successor agent, to hold the Escrow, and any such successor escrow
agent shall





--------------------------------------------------------------------------------





execute and deliver to the predecessor escrow agent an instrument accepting such
appointment, upon which successor agent shall, without further act, become
vested with all of the rights, powers and duties of the predecessor escrow agent
as if originally named herein. Borrower and Parent, jointly and severally, shall
be liable for any expenses incurred by Escrow Agent in transferring the Escrow
to a successor escrow agent. If no successor escrow agent is appointed prior to
the effective date of the termination or resignation of Escrow Agent, Escrow
Agent, at the joint and several expense of Borrower and Parent, may place all of
the Escrow at the disposal of a court and petition the court to act as the
successor escrow agent or to appoint another entity to act as the successor
escrow agent.


(12)     The fees of Escrow Agent for the provision of all services under this
Agreement are set forth on Schedule 1 attached hereto (the “Escrow Agent Fees”)
and shall be paid in accordance with the provisions set forth on Schedule 1.


(13)    Borrower and Parent, jointly and severally, shall indemnify, defend and
save harmless Escrow Agent and its directors, officers, agents and employees and
attorneys (collectively, the “Indemnitees”) from and against any and all claims,
losses, liabilities, damages, fines, penalties and expenses (including the
out-of-pocket and incidental expenses and legal fees and expenses
(“Liabilities”)) that may be imposed on, incurred by, or asserted against
Indemnitees or any of them arising out of or in connection with (i) the Escrow
Agent’s execution and performance of this Agreement or (ii) the following of any
instructions or directions upon which Escrow Agent is authorized to rely
pursuant to the terms of this Agreement. In addition to and not in limitation of
the immediately preceding sentence, Borrower and Parent, jointly and severally,
also agree to indemnify and hold the Indemnitees and each of them harmless from
and against any and all Liabilities that may be imposed on, incurred by, or
asserted against the Indemnitees or any of them in connection with or arising
out of Escrow Agent’s performance under this Agreement, provided that the
Indemnitees have not acted with gross negligence or engaged in willful
misconduct, as determined by a final, non-appealable order of a court of
competent jurisdiction. The parties hereto acknowledge that this provision shall
survive the resignation or removal of Escrow Agent for any reason and/or
termination of this Agreement.
 
(14)    Anything in this Agreement to the contrary notwithstanding, in no event
shall Escrow Agent be liable for special, indirect or consequential losses or
damages of any kind whatsoever (including but not limited to lost profits), even
if Escrow Agent has been advised of the likelihood of such losses or damages and
regardless of the form of action. The parties hereto acknowledge that this
provision shall survive the resignation or removal of Escrow Agent for any
reason and/or termination of this Agreement.





--------------------------------------------------------------------------------







(15)    Borrower, Parent and Lender each acknowledges that Federal law requires
all financial institutions to obtain, verify, and record information that
identifies each Person who opens an account in order to help the government
fight the funding of terrorism and money laundering activities. Accordingly,
Borrower, Parent and Lender shall provide Escrow Agent with such information as
Escrow Agent shall request to identify the relevant parties to this Agreement,
and Escrow Agent shall only use such information for that purpose.


(16)    All notices, demands, and communications hereunder shall be in writing
and shall be deemed to be duly given if delivered in person, by email or fax, by
United States mail, certified or registered mail, return receipt requested, or
by a nationally recognized overnight courier service, or otherwise actually
delivered as follows:


(a)
if to Escrow Agent:



Boston Private Bank and Trust Company
Ten Post Office Square
Boston, MA 02109
Attn: Karen Shaw
Tel: 617-912-3607
Fax: 617-912-3620
Email: kshaw@bostonprivatebank.com


(b)
if to Borrower or Parent:



Curis Royalty LLC    
4 Maguire Road
Lexington, MA 02421
Attn: Secretary
Tel: (617) 503-6632
Fax: (617) 503-6501
            
Curis, Inc.
4 Maguire Road
Lexington, MA 02421





--------------------------------------------------------------------------------





Attn: Chief Financial Officer
Tel: (617) 503-6632
Fax: (617) 503-6501


with copies (which shall not constitute notice) to:


Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attn: Cynthia T. Mazareas, Esq.
Tel: (617) 526-6393
Fax: (617) 526-5000
Email: cynthia.mazareas@wilmerhale.com


(c)
if to Lender:



c/o HealthCare Royalty Partners III, L.P.
300 Atlantic Street
Suite 600
Stamford, CT 06901
Attn: John A. Urquhart
Email: John.Urquhart@hcroyalty.com
            
with copies (which shall not constitute notice) to:


HealthCare Royalty Partners III, L.P.
300 Atlantic Street
Suite 600
Stamford, CT 06901
Attn: Chief Legal Officer
Email: royalty-legal@hcroyalty.com


Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178





--------------------------------------------------------------------------------





Attn: Patricia F. Brennan
Email: patricia.brennan@morganlewis.com


or at such other address as any of the above may have furnished in writing to
the other parties. Any such notice, demand or communication shall be deemed to
have been given (i) on the date given, if delivered in person, emailed or faxed
or otherwise actually delivered, (ii) on the date received, if given by
registered or certified mail, return receipt requested, or given by overnight
courier service, or (iii) three (3) days after the date mailed, if by first
class mail, postage prepaid.


(17)    The provisions of this Agreement may be waived, altered, amended,
supplemented, or replaced, in whole or in part, only by a writing signed by all
of the parties hereto.


(18)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except as set forth in the following sentence, this Agreement may not
be transferred or assigned by Borrower, Parent, Lender or Escrow Agent without
the prior written consent of the other parties; provided, however, that Lender
may transfer or assign any of its rights or obligations hereunder to any Person
to whom Lender has assigned any or all of its rights and obligations under the
Credit Agreement in accordance with Section 9.06 of the Credit Agreement without
the prior written consent of Borrower (unless required under Section 9.06 of the
Credit Agreement), Parent or Escrow Agent. Escrow Agent shall not recognize any
transfer or assignment of Lender’s rights or obligations hereunder until such
time that it has received a written notice of such transfer or assignment duly
executed and delivered by Lender. Any corporation, association, or other entity
into which Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or otherwise transfer all or substantially
all of its corporate trust business, or any corporation, association or other
entity resulting from any such merger, conversion, consolidation, sale or other
transfer, shall, ipso facto, be and become successor Escrow Agent hereunder,
vested with all of the powers, discretions, immunities, privileges and all other
matters as was its predecessor, without the execution or filing of any
instrument or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided that any successor Escrow Agent
shall promptly notify Borrower and Lender in writing upon its appointment
hereunder.


(19)    This Agreement and the Escrow Account shall automatically terminate upon
Escrow Agent’s receipt of a written termination notice signed by Lender setting
forth (i) the requested termination date (which date shall be at least two (2)
Business Days after the date on which Escrow Agent receives





--------------------------------------------------------------------------------





such termination notice) and (ii) instructions for the return or delivery of
funds (if any) then held in the Escrow Account. Upon termination of this
Agreement, the Escrow Agent shall be discharged from any further obligation
hereunder.


(20)    This Agreement may be executed and delivered, including by electronic
mail, in two (2) or more counterparts, each of which shall be deemed an
original; and any Person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.


(21)    Nothing in this Agreement is intended to or shall confer upon anyone
other than the parties hereto any legal right, remedy or claim.


(22)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts (and United States
federal law, to the extent applicable), irrespective of the principal place of
business, residence or domicile of the parties hereto, and without giving effect
to otherwise applicable principles of conflicts of laws. The parties hereto
agree that any action brought hereunder shall be brought in the courts located
in the County of Suffolk, Commonwealth of Massachusetts. Each party hereto
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any other manner permitted by applicable law and consents to the jurisdiction
of said courts.


(23)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, among such parties with respect to
the subject matter of this Agreement. In the event of a conflict between the
terms of the Credit Agreement and the provisions hereof, the provisions hereof
shall control in respect of Escrow Agent’s rights and duties.


(24)    The invalidity or unenforceability of any particular provision, or part
of any provision, of this Agreement shall not affect the other provisions or
parts hereof, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provisions or parts were omitted, provided that the
obligations and responsibilities of Escrow Agent are not materially altered or
modified.


(25)    In the event that a dispute concerning the subject matter of this
Agreement is such that Escrow Agent deems it necessary or appropriate for its
protection to do so, Escrow Agent may deposit the





--------------------------------------------------------------------------------





Escrow into a court of competent jurisdiction and thereupon shall have no
further duties with respect to this Agreement. Without limiting the foregoing,
in the event that all or any portion of the Escrow shall be attached, garnished
or levied upon by any court order, or if the delivery of any portion of the
Escrow shall be stayed or enjoined by any court order, or if any court order,
judgment or decree shall be entered affecting the Escrow or Escrow Agent in
respect of the Escrow, Escrow Agent may, in its sole discretion, obey and comply
with such orders, decrees, writs and judgments so issued or entered,
notwithstanding any other provision of this Agreement to the contrary.


(26)    If any payment under this Agreement is to be made on a day which is a
Saturday, Sunday or a day on which Escrow Agent is closed, then such payment
shall be made, with no penalty or interest being due because of such delayed
payment, on the next succeeding day which is not a Saturday, Sunday or a day on
which Escrow Agent is closed.


(27)    BORROWER, PARENT, LENDER AND ESCROW AGENT AGREE THAT NONE OF THEM NOR
ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON OR ARISING OUT OF, THIS
AGREEMENT OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR
(B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY BORROWER, PARENT, LENDER AND ESCROW AGENT, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.




[Remainder of Page Intentionally Left Blank]
    


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




BOSTON PRIVATE BANK AND TRUST CO.,
as Escrow Agent


By: /s/ Torrance Childs                





--------------------------------------------------------------------------------





Name: Torrance Childs
Title:     Co-President


CURIS ROYALTY LLC,
as Borrower


By: /s/ James E. Dentzer                
Name: James E. Dentzer
Title: Senior Vice President, Finance & Treasurer
& Secretary


CURIS, INC.,
as Parent




By: /s/ James E. Dentzer                
Name: James E. Dentzer
Title: Chief Financial Officer & Chief Administrative
Officer


HEALTHCARE ROYALTY PARTNERS III, L.P.
as Lender




By: Healthcare Royalty Management, LLC,
its investment manager


By: /s/ Clarke B. Futch            
Name: Clarke B. Futch
Title:     Founding Managing Partner
                        







Schedule 1







--------------------------------------------------------------------------------





(1)    $1,500 for establishing the Escrow Account, plus all expenses,
disbursements and advancements, including reasonable attorneys’ fees incurred or
made by Bank in connection with the preparation, execution, and delivery of this
Agreement. This fee shall be payable by Borrower and Parent, jointly or
severally, upon execution of this Agreement.
(2)    In addition, in the event that there is a dispute between Escrow Agent
and any other party hereto, Borrower and Parent, jointly and severally, agree to
reimburse Escrow Agent for all expenses, disbursements and advances, including
reasonable attorneys’ fees, incurred or made by the Escrow Agent in connection
with any such dispute. Such amounts shall be paid by Borrower and Parent,
jointly and severally, upon invoice by Escrow Agent.
(3)    In addition, Borrower and Parent, jointly and severally, hereby agree to
reimburse Escrow Agent for all expenses, disbursements and advances, including
reasonable attorneys’ fees, incurred or made by the Escrow Agent in connection
with the modification, extension or termination of this Agreement. Such amounts
shall be paid by Borrower and Parent, jointly and severally, upon invoice by
Escrow Agent.
(4)    In addition, Borrower and Parent, jointly or severally, agree to pay Bank
an annual maintenance fee of $500 for the Escrow Account payable on the first
anniversary of this Agreement and on each anniversary thereafter.













